Order entered February 18, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00242-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                              No. 05-21-00360-CV

                      MOLLY WILKERSON, Appellant

                                       V.

                       MARK MALDONADO, Appellee

                              No. 05-21-00373-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50788-2021

                                    ORDER

      Before the Court is the February 17, 2022 request of Antoinette Varela,

Official Court Reporter for the 366th Judicial District Court, for an extension of
time to file the reporter’s record. We GRANT the request and extend the time to

March 21, 2022.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE